Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to election of the restriction dated 2/16/2021.


Election/Restriction
Application’s election without traverse of Group II (Claims 1- 4), drawn to process of making a semiconductor device is acknowledged for prosecution in the subject application. Applicant have the right to file a divisional application covering the subject matter of the non-elected claims.
Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 10/2/2019 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification.

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-4
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fujisawa et al. (2017/0352588).
Regarding claim 1, Fujisawa teaches a method of expanding a sheet 3 (specially refer figures 3-6 and relate texts), comprising the steps of: 
gripping the sheet 3 with a first gripping unit 4 and a second gripping unit 6 that are disposed in facing relation to each other along first directions D1 and with a third gripping unit 8 and a fourth gripping unit 10 that are disposed in facing relation to each other along second directions D2 perpendicular to the first directions ([0012] in lines 7-27); and

the step of expanding the sheet includes the steps of detecting the state of the sheet 3 that is under tension in the first directions and the state of the sheet that is under tension in the second directions ([0039] in last 4 lines); and 
controlling movement of the first gripping unit, the second gripping unit, the third gripping unit, the fourth gripping unit based on the detected states [0040] in last 3 lines.  

Regarding claim 2 (the method according to claim 1), wherein the first gripping unit 4 and the second gripping unit 4 are moved away from each other in the first directions relatively by first moving mechanisms ([0032] in last 8 lines); the third gripping unit and the fourth gripping unit are moved away from each other in the second directions relatively by second moving mechanisms; the first moving mechanisms include first electric motors and the second moving mechanisms include second electric motors ([0032] in last 8 lines); and the step of expanding the sheet includes the steps of: detecting the state of the sheet that is under tension in the first directions with the first electric motors and detecting the state of the sheet that is under tension in the second directions with the second electric motors ([0039] in last 4 lines).
Regarding claim 3 (the method according to claim 1), wherein the step of expanding the sheet is carried out while a workpiece 11 is not stuck to the sheet 3, the method further comprises the steps of: after the step of expanding the sheet, sticking a workpiece 11 to the sheet 3; and thereafter, finally expanding the sheet by moving the first gripping unit 4 and the second gripping  6 unit away from each other in the first directions relatively and moving the third 

Regarding claim 4 (the method according to claim 1), wherein the step of expanding the sheet is carried out while a workpiece 11 is stuck to the sheet 3 (specially refer figure 5 and relate texts).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DUNG A. LE/Primary Examiner, Art Unit 2819